—Appeal from a judgment of Supreme Court, Erie County (Rossetti, J.), entered October 29, 1999, convicting defendant after a jury trial of assault in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that the verdict finding him guilty of assault in the third degree (Penal Law § 120.00 [1]) is against the weight of the evidence. The jury was entitled to resolve issues of credibility against defendant, and it cannot be said that the jury failed to give the evidence the weight it should be accorded (see People v Bleakley, 69 NY2d 490, 495). Present—Pigott, Jr., P.J., Hayes, Kehoe, Gorski and Lawton, JJ.